Title: To Thomas Jefferson from Phebe Baldwin, 21 May 1805
From: Baldwin, Phebe
To: Jefferson, Thomas


                  
                     Sir—
                     Newjersey Paterson May the 21t 1805
                  
                  My Letters to you have been written in the Language of truth—the inconveniens of Capt. Baldwins Situation, has been often repeated to you, by me, who feels tenderly affected for his Sufferings—
                  There are Several gentlemen in Congress, who Sincerely wish him to have an employment in his Countries Servise—it would be needless to trouble you with his different Marches from the walls of Quebec, to the Close of the War—
                  Now Sir, it only wants your approbation to establish him in Some business of a Public nature, that he may Spend the Evening of life, more free from disquietude
                  He has been requested, by all the Members from this State, to apply to the President without delay—for a Post in the Navy yard at longisland—Command of Some Garrison, or inspector of Some Arsenal—either of which he is Calculated to fill—
                  I am Sir, with the greatest Respect
                  
                     Phebe Baldwin 
                     
                  
               